FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                          UNITED STATES COURT OF APPEALS                    April 10, 2019
                                                                         Elisabeth A. Shumaker
                                       TENTH CIRCUIT                         Clerk of Court



 JOHN PATRICK FLETCHER,

           Plaintiff - Appellant,

 v.                                                            No. 19-1046
                                                      (D.C. No.1:18-CV-03021-LTB)
 RICK RAEMISCH; KRISTIN                                         (D. Colo.)
 LIGHTHALL,

           Defendants - Appellees.


                                    ORDER AND JUDGMENT*


Before CARSON, BALDOCK, and MURPHY, Circuit Judges.**


       Appellant John Patrick Fletcher, a Colorado state prisoner, appeals pro se the district

court’s order dismissing his amended complaint without prejudice. Initially, Mr. Fletcher

filed a pro se civil rights complaint against two prison officials under 42 U.S.C. § 1983. In

his complaint, Mr. Fletcher asserted seven claims for relief that alleged violations of his

rights under the Eighth, Thirteenth, and Fourteenth Amendments because, according to the

       *
         This order and judgment is not binding precedent except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this appeal.
See Fed. R. Civ. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument.
complaint, he is required to work at the prison. A magistrate judge reviewed the allegations

of the complaint and entered an order directing Mr. Fletcher to file an amended complaint

because his initial complaint did not comply with Fed. R. Civ. P. 8. Specifically, the

magistrate found the complaint “fail[ed] to provide a short and plain statement of his claims.”

The magistrate judge warned Mr. Fletcher that if the amended complaint suffered from the

same errors as the complaint, the district court would dismiss the amended complaint.

          Mr. Fletcher timely filed an amended complaint wherein he alleged ten claims related

to the work requirements at the prison. After reviewing the amended complaint, the district

court again concluded Mr. Fletcher failed to present his claims “in a concise and short

manner” and his allegations were “repetitive and for the most part conclusory statements”

of law. The district court dismissed Mr. Fletcher’s amended complaint because it too failed

to comply with Rule 8. The district court determined any appeal from its order would not be

taken in good faith and denied Mr. Fletcher’s request to appeal in forma pauperis. After the

district court denied Mr. Fletcher’s Motion to Alter or Amend the Judgment under Fed. R.

Civ. P. 59(e), Mr. Fletcher appealed. We exercise jurisdiction under 28 U.S.C. § 1291 and

affirm.

          Under Fed. R. Civ. P. 8(a)(2), a complaint must contain a “short and plain statement

of the claim showing the pleader is entitled to relief.” If the complainant fails to comply with

Rule 8, a court may dismiss an action with or without prejudice under Fed. R. Civ. P. 41(b).

Although the plain text of Rule 41(b) requires a defendant’s motion to dismiss, “the Rule has


                                               2
long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s failure

to prosecute or comply with the rules of civil procedure or court’s orders.” Olsen v. Maples,

333 F.3d 1199, 1204 n.3 (10th Cir. 2003) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630!31 (1962)).

       We review a district court’s dismissal under 41(b) for an abuse of discretion. Nasious

v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). We also review a

district court’s ruling on a Rule 59(e) motion for abuse of discretion. Ysais v. Richardson,

603 F.3d 1175, 1180 (10th Cir. 2010). We liberally construe a pro se litigant’s pleadings, but

do not “assume the role of advocate for the pro se litigant.” Hall v. Bellman, 935 F.2d 1106,

1110 (10th Cir. 1991).

                                            ***

       First, Mr. Fletcher contends the district court abused its discretion when it dismissed

his amended complaint for failing to comply with Rule 8. The district court concluded Mr.

Fletcher’s amended complaint failed to satisfy the requirements of Fed. R. Civ. P. 8(a)(2)

because it did not include “a short and plain statement of the claim showing that the pleader

is entitled to relief.” The district court also determined the allegations in the amended

complaint were “repetitive and for the most part conclusory statements of case law, State of

Colorado Statutes, and DOC Administrative Regulations.” Additionally, the court concluded

the amended complaint lacked specific facts to demonstrate either defendant’s personal

participation in the alleged deprivation of his constitutional rights. We agree the amended


                                              3
complaint did not comply with Rule 8, in part, because it did not include facts to support

even the most basic premises of Mr. Fletcher’s claims. For example, Mr. Fletcher

complained the prison’s work policy violated his Eighth, Thirteenth, and Fourteenth

Amendment rights because the policy forced him to work. But his amended complaint never

identified any type of forced labor he endured. Instead, he merely stated he “provided service

and labor.” Even under a liberal construction, Mr. Fletcher’s amended complaint is not

plausible on its face. Accordingly, the district court did not abuse its discretion by dismissing

Mr. Fletcher’s amended complaint without prejudice.

       Second, Mr. Fletcher contends the district court erred in using Ruark v. Solano, 928
F.2d 947 (10th Cir. 1991) to reject his Thirteenth Amendment claims. The plain language

of the Thirteenth Amendment’s prohibition on “slavery [or] involuntary servitude” does not

apply to “a punishment for crime whereof the party shall have been duly convicted.” U.S.

Const. amend. XIII. This Court, in Ruark, held: “[t]he thirteenth amendment’s restriction on

involuntary servitude does not apply to prisoners.” Ruark v. Solano, 928 F.2d at 949!50,

overruled on other grounds by Lewis v. Casey, 518 U.S. 343 (1996). Since Ruark, we have

reaffirmed this holding and it remains good law. See, e.g., Dmytryszyn v. Hickenlooper, 527

F. App’x 757, 760 (10th Cir. 2013) (unpublished). Nothing in the amended complaint called

this case into question. Accordingly, the district court properly concluded Ruark foreclosed

Mr. Fletcher’s Thirteenth Amendment claim.

       Third, Mr. Fletcher contends 42 U.S.C. § 1997e(e) violates a prisoner’s First


                                               4
Amendment right to petition the government for a redress of grievances. This statute

provides, “[n]o federal civil action may be brought by a prisoner confined in a jail, prison,

or other correctional facility, for mental or emotional injury suffered while in custody without

a prior showing of physical injury or the commission of a sexual act.” 42 U.S.C. § 1997e(e).

Contrary to Mr. Fletcher’s claim, this statute does not restrict his access to the courts.

“[Section] 1997e(e) only limits the relief to which [inmates] are entitled; it does not restrict

their access to the courts to press claims for which the substantive law provides an

underpinning.” Zehner v. Trigg, 133 F.3d 459, 463 (7th Cir. 1997). Accordingly, 42 U.S.C.

§ 1997e(e) is a permissible restriction on the availability of damages and does not impinge

on Mr. Fletcher’s access to the courts.

         Finally, Mr. Fletcher contends the district court did not have “jurisdiction” to rule

on his motion objecting to the judges’ “criminal victimiz[ation]” of him. Although Mr.

Fletcher phrased this as a matter of jurisdiction, we construe his argument as a challenge to

the district court judges’ failure to recuse themselves from the proceedings. After summarily

denying Mr. Fletcher’s first motion for recusal, the district court denied Mr. Fletcher’s

Motion to Alter or Amend under Rule 59(e) because “[n]othing Plaintiff asserts in the

Motion demonstrates that the Court misapprehended the facts, his position, or the controlling

law and that reinstatement of this action is deserving.” Under 28 U.S.C. § 455(a), a judge

is required to recuse himself “in any proceeding in which his impartiality might reasonably

be questioned.”     Under that section, a judge is not required to recuse “based on


                                               5
unsubstantiated suggestions of personal bias or prejudice.” Bryce v. Episcopal Church in the

Diocese of Colorado, 289 F.3d 648, 660!61 (10th Cir. 2002). Because Mr. Fletcher offered

no evidence to substantiate his allegations that the judges “destroy[ed] material video and

audio evidence of the defendants committing multiple felonies,” the district court did not

abuse its discretion when it denied Mr. Fletcher’s Rule 59(e) Motion.

                                             IV.

       We affirm the district court’s dismissal of Mr. Fletcher’s amended complaint without

prejudice. We deny Mr. Fletcher’s motion to proceed in forma pauperis and remind him of

his obligation to pay in full the filing and docket fees. We further deny all other outstanding

motions, including the “Notice of Challenge to Constitutionality” and the “Motion for Leave

to Notify Court Celia A. Schwartz, Legal Assistant II, Has, Is, and Will Continue to Obstruct

Service to Party(s) Opposed.”



                                           Entered for the Court,



                                           Bobby R. Baldock
                                           United States Circuit Judge




                                              6